JUSTICE KNECHT, specially concurring: I concur because of the deference owed to the Board’s expertise on educational labor matters and its interpretation of the question of law presented. I am, however, concerned by the use of the phrase "de minimis,” and the implication it may be some sort of a meaningful standard. Does de minimis apply only to the effect of a unilateral change on individual teachers, or teachers as a group? Does de minimis also apply to the effect a given action or incident had on the Association’s power to bargain? Does it apply to whether a violation of the Act is de minimis? Does it apply to the impact of a violation on the Board’s statutory mission to promote an orderly and constructive relationship between the teachers and the district? Does de minimis always mean the same thing? And what does it mean — a trifle, too small to be noticed, not worth bothering with? Something that has a minimal effect on one teacher (one or two hall supervision assignments) does not necessarily have a minimal effect on teachers as a group. One cannot infer a unilateral change which has a minimal or slight effect on teacher planning periods also has a minimal effect on the Association’s ability to represent the teachers and bargain for them. However, we can only speculate what effect any alleged violation may have had on the Association’s status as a bargaining representative because that issue was never raised and finds its way into the case only because of a footnote in the Board’s decision.